Title: General Orders, 2 January 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Thursday Jany 2d: 1783
                            Parole Kensington
                            Countersigns Ludlen, Martlake
                        
                        For tomorrow Lieutenant Colonel Barber, Major Fisk
                        For duty tomorrow the 5th Massachusetts regiment
                        The honorable the Congress have been pleased to pass the following Resolve.
                        In Congress December 13th 1782.
                        Resolved that every officer who’s duty requires his being on horseback, who shall have his horse killed or
                            wounded and disabled by the enemy, or whose horse shall fall into the enemies hands without his own manifest fault or
                            misconduct shall be entitled to receive of the Quarter Master General or his Deputy the just value of such horse to be
                            appraised on oath, or on the honor of the appraisers, if commissioned officers, provided the same does not exceed one
                            hundred and twenty dollars, provided also that if the wounded or disabled horse be brought off, he shall be delivered to
                            some officer in the Quarter Master’s departt whose certificate shall be necessary to entitle the owner to compensation provided also, that before any compensation shall be made for horses lost in manner before mentioned, the necessary fact
                            shall be proved to the satisfaction of the Quarter Master General or his Deputy, to whom application shall be made relative
                            to any such losses as have already happend and in future by the certificate upon honor of at least one commissioned
                            officer or the oath of a Noncommissioned officer or soldier not interested therein, countersigned by the Commanding
                            officer of the army, brigade, corps or detachment to which the claimant did at the time belong, unless he be the General
                            commanding where the loss accrued, in which case his own Certificate upon honor shall entitle him to compensation in
                            manner aforesaid—This resolution to have retrospect to the 1st day of Jany 1779—this resolution not to extend to
                            officers who have already received compensation for horses lost since that day.
                    